Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This application is a continuation of an international application PCT/CN2019/073043 (international filing date 01/24/2019), which claims priority to an international application PCT/CN2019/072416 (international filing date 01/18/2019) and an application of China 201810260959.7 (filed 03/26/2018).

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over LUO, Tao (US 20180242324 A1, hereinafter LUO), in view of Sadiq et al. (US 20180205585 A1, hereinafter Sadiq).

Regarding claim 1, LUO teaches a signal transmission method, comprising (in general, see figures 4, 5, 6, 7 and their corresponding paragraphs 57-69; in particular, see at least fig. 7 along fig. 4):
receiving, by a terminal device, a plurality of synchronization signal/physical broadcast channel (SS/PBCH) blocks in a burst set window (see at least para. 61 along with fig. 4, e.g. “…at 710, the base station 704 determines an SS block index associated with an SS block for transmission at 714. As discussed supra, the SS block may include at least one of a PSS, an SSS, or a PBCH”), 
wherein the burst set window comprise a plurality of candidate positions that are used to transmit the plurality of SS/PBCH blocks (see at least para. 58 and fig. 4, e.g. “…the PSS, SSS, and PBCH may be transmitted within an SS block. Each SS block has a corresponding SS block index (also referred to as SS/PBCH block index) indicated in FIG. 4 as one of 0, 1, . . . , n−1”); and 

wherein the plurality of candidate positions comprise a plurality of preset positions, wherein the plurality of preset positions comprise the positions corresponding to the at least two particular indexes (see at least para. 59 and fig. 5, e.g. SS blocks and SS blocks indices), and 
wherein SS/PBCH blocks received at the plurality of preset positions have a QCL relationship (see at least para. 66 along with fig. 5 and para. 59, e.g. “…UE 702 may be able to determine the QCL parameter associated with SS block index”).
LUO differs from the claim, in that, it does not specifically disclose one or more burst set windows, which is well known in the art and commonly used for enabling efficient searches for suitable beams.
Sadiq, for example, from the similar field of endeavor, teaches similar or known mechanism of one or more burst set windows (in general, see fig. 3 and corresponding paragraphs 71-74, in particular, see at least para. 72, e.g. TTI 310), which would have been obvious before the effective filing date of the claimed invention to and can be easily adopted by a person having ordinary skill in the art to incorporate Sadiq into the method of LUO for enabling efficient searches for suitable beams.

Regarding claim 2, LUO in view of Sadiq teaches receiving, by the terminal device, indication information, wherein the indication information is used to indicate an 

Regarding claim 3, LUO in view of Sadiq teaches the interval between the indexes of the two adjacent preset positions is 2, 4, or 8.  (LUO, see at least para. 59-60, e.g. an SS burst includes a plurality of SS blocks corresponding to SS block indices 0, 1, . . . , 7 for several embodiments)

Regarding claim 4, LUO in view of Sadiq teaches the indication information is carried in at least one of a remaining minimum system information (RMSI) control resource set (CORESET), an RMSI physical downlink shared channel (PDSCH), radio resource control (RRC) signaling, or a broadcast channel.  (LUO, see at least para. 57 along with para. 53, e.g. RRC at least)

Regarding claim 5, LUO in view of Sadiq teaches receiving, by the terminal device, quantity information of the plurality of candidate positions that are in the one or more burst set windows and that are used to receive the plurality of SS/PBCH blocks; and determining the plurality of preset positions based on the quantity information of the plurality of candidate positions that are used to receive the plurality of SS/PBCH blocks.  (LUO, see at least para. 59-60, e.g. an SS burst includes a plurality of SS blocks corresponding to SS block indices 0, 1, . . . , 7 for several embodiments)

Regarding claim 6, LUO teaches all of the subject matters except obtaining, by the terminal device, QCL-related information from a demodulation reference signal (DMRS) in the plurality of SS/PBCH blocks, which is well known in the art and commonly used for enabling efficient searches for suitable beams.
Sadiq, for example, from the similar field of endeavor, teaches similar or known mechanism of obtaining, by the terminal device, QCL-related information from a demodulation reference signal (DMRS) in the plurality of SS/PBCH blocks (in general, see fig. 3 and corresponding paragraphs 71-74, in particular, see at least para. 73, e.g. “…the first SS block 305-a and the DMRS of the PDCCH 320-a are transmitted using QCL beams and the second SS block 305-b and the DMRS of the PDCCH 320-b are transmitted using QCL beams”), which would have been obvious before the effective filing date of the claimed invention to and can be easily adopted by a person having ordinary skill in the art to incorporate Sadiq into the method of LUO for enabling efficient searches for suitable beams.

Regarding claim 7, this claim is rejected for the same reasoning as claim 1.  To be more specific, one skilled in the art would have known that claim 7 performs reverse procedures of those of claim 1; more specifically, it would be a network device of claim 7 that performs the reverse receiving from and transmitting to a terminal device of claim 1.  Therefore, the examiner applies the same rejection reasoning as set forth in claim 1.

Regarding claims 8, 9, and 10, in view of claim 7 above, these claims are rejected for the same reasoning as claims 2, 3, and 4, respectively.

Regarding claims 11, 12, 13, 14, 15, and 16, these claims are rejected for the same reasoning as claims 1, 2, 3, 4, 5, and 6, respectively, except each of these claims is in apparatus claim format.
To be more specific, LUO in view of Sadiq also teaches a same or similar apparatus with processor, receiver, and memory (LUO, see at least fig. 13-14), which are well known in the art and commonly used for providing robust and reliable data communication hardware and software.

Regarding claims 17, 18, and 19, these claims are rejected for the same reasoning as claims 7, 8, and 9, respectively, except each of these claims is in apparatus claim format.
To be more specific, LUO in view of Sadiq also teaches a same or similar apparatus with processor, receiver, and memory (LUO, see at least fig. 11-12), which are well known in the art and commonly used for providing robust and reliable data communication hardware and software.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The following prior arts are all cited to show systems which are considered pertinent to the claimed invention. 
See form PTO-892 for detail.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/YEE F LAM/Primary Examiner, Art Unit 2465